                  IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA


IN RE:    Kimberly Walters Killingsworth                       CHAPTER 13
             Debtor(s).                                        CASE NO. 19-31484


                              NOTICE OF APPEARANCE

        COMES NOW the undersigned attorney and notifies this Court and all interested
parties that he is now counsel in the representation of the Creditor, Peavy's Finance, Inc.
in the above Bankruptcy Proceeding, and further requests that the creditor’s matrix be
amended to reflect this appearance and that all further notices for Peavy's Finance, Inc.
regarding the above referenced case be sent to the undersigned attorney at the address
listed below.

                                                        /s/ Richard C. Dean, Jr.
                                                        Richard C. Dean, Jr.
                                                        Attorney for the Creditor

P.O. Box 1028
Montgomery, Alabama 36101-1028
rdean@mindspring.com
334-264-2896
MBJ

                             CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the forgoing upon the following
interested parties electronically (CM/ECF) or by placing a copy of the same in the United
States mail, postage prepaid and properly addressed on the date that this Notice of
Appearance is filed in the above case.

Richard D. Shinbaum, Esq.                                     Sabrina L. McKinney, Esq.
Attorney for the Debtor                                       Chapter 13 Trustee
566 South Perry Street                                        P.O. Box 173
Montgomery, AL 36104                                          Montgomery, AL 36101



                                                        /s/ Richard C. Dean, Jr.
                                                        OF COUNSEL
